Citation Nr: 1627203	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs Regional Office (RO).  In April 2014, the Board remanded these matters for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2014 remand, the Veteran underwent another VA examination in June 2014 to determine the nature and etiology of his claimed bilateral hearing loss.  The examiner diagnosed the Veteran with normal hearing in the right ear and mild sensorineural hearing loss at 250-1000 Hertz in the left ear.  The Veteran did not have hearing loss per VA standards in either ear.  38 C.F.R. § 3.385.  The examiner did not provide an opinion with respect to the right ear, on the basis that he did not have hearing loss in such ear.  However, the examiner provided a positive opinion with respect to the left ear, based on the Veteran's statement that his hearing loss was caused by service, and the fact that he had noise exposure during service.  Here, the Board finds such rationale incomplete, as the examiner did not explain why such noise exposure would cause the type and onset of hearing loss particular to the Veteran, nor was such discussed in the context of his relevant medical history.  

In November 2014, the Veteran submitted a private audiological report suggesting that he may meet VA's criteria for bilateral hearing loss.  However, an opinion on the etiology of such hearing loss was not included.

The Veteran again underwent a VA examination in March 2015 by the examiner who conducted his June 2014 examination.  Audiological testing showed that he had hearing loss per VA standards in his left ear, but not his right.  However, the examiner provided a positive nexus opinion for his right ear, again providing the same rationale that such determination was based on the Veteran's lay statement that his hearing loss was caused by service, and that he had noise-exposure during service.  The examiner did not provide an opinion for his left ear. 

Given the above, the Board finds a new VA audiological examination and opinion is warranted to ascertain whether the Veteran currently has a hearing loss disability per VA standards in either, or both, ears, and the etiology of any such disability.  

As the outcome of the Veteran's service connection claim for bilateral hearing loss may impact his claim of entitlement to service connection for TDIU, the latter claim is inextricably intertwined with the former claim and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's remanded bilateral hearing loss claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, while on remand, any recent VA treatment records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  Afford the Veteran a VA audiological evaluation to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.  The claims file should be made available to and reviewed by the examiner. 

The examiner should provide an opinion as to whether the Veteran has a hearing loss disability per VA standards in either ear, and if so, is it at least as likely as not (a 50 percent or greater probability) that such hearing loss is etiologically related to his active service. 

A complete rationale for all opinions expressed should be provided.  The examiner should assume the Veteran was exposed to noise during service.  The examiner is asked to consider November 2009 and November 2014 private treatment records, June 2014 and March 2015 VA examinations and his service treatment records, including a November 1962 audiogram which shows hearing outside the normal range for both ears at 250, 500 and 1000 Hertz.

3.  Readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

